People v Santiago (2014 NY Slip Op 07075)





People v Santiago


2014 NY Slip Op 07075


Decided on October 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Manzanet-Daniels, JJ.


13246 3506/87

[*1] The People of the State of New York,	 Respondent,
vPorfirio Santiago, also known as German Arias, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Philip Morrow of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered November 9, 2011, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of 30 days, unanimously affirmed.
Since defendant did not move to withdraw his plea, there was nothing to require the court to conduct a sua sponte inquiry into whether the plea's voluntariness had been impaired by inadequate advice by counsel concerning its deportation consequences. At sentencing, defense counsel indicated that there was an issue under Padilla v Kentucky  (559 US 356 [2010]), but expressly stated that this issue would be the subject of "another motion for another proceeding." Accordingly, there was no challenge to the voluntariness of the plea, and no application for the court to rule upon. In any event, we note that the plea was taken in 1987, and that sentencing was delayed for over 24 years because of defendant's failure to appear. There is nothing in the record to suggest that the plea was involuntary, or that defendant has a
valid Padilla  claim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 16, 2014
CLERK